Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/410890 filed on 05/13/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 03/15/2022, 11/30/2021, 09/30/2021, 08/31/2021, 05/28/2021, 05/17/2021, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 8 and 15 are directed to an abstract idea without significantly more.  The independent claims recite generating an approximation of a data distribution for an training dataset …; determining, based on a size of the training dataset …; updating a lower limit of the anomaly detection model …; updating an upper limit of the anomaly detection model …; evaluating a set of input …; and triggering one or more responsive actions responsive …
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an approximation of a data distribution for an training dataset …; determining, based on a size of the training dataset …; updating a lower limit of the anomaly detection model …; updating an upper limit of the anomaly detection model …; evaluating a set of input …; and triggering one or more responsive actions responsive; nothing in the claim elements preclude the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the components in the displaying step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more non-transitory computer readable media storing instruction, which, when executed by one or more hardware processors to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 2 – 7, 9 - 14 and 16 - 20 are rejected on the same basis as independent claims 1, 8 and 15.




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 101 rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2021/0257060 to Curtis
[0105] A suitable machine learning model structure, supervised or unsupervised, may be used to train the models. Example structures include, but are not limited to, random forests, support vector machines (SVM), logistic regression, and neural networks. Each model may be associated with a set of weights. The training process includes determining the classification results using the training sets and adjusting the weights of the model to reduce or minimize the errors of the model based on the training labels. The adjustment of the weights may include one or more techniques such as coordinate descent, stochastic coordinate descent, etc. Training may be determined to be completed after finishing a set number of iterations (e.g., numbers of epochs) or after the error rate no longer improves (e.g., the model has converged). A classifier model can be trained and specialized in one community, although a multi-class classifier for multiple communities is also possible. For a plurality of communities, multiple models may be trained. The computing server 130 stores the models, including the trained model weights, as the community classifiers.

US 2003/0154044 to Lundstedt
[0030] In comparison, an enhancement update is a new calibration model that is developed from a training set which has been altered from a previous training set for the purpose of improving some prediction capability of a model. An enhancement update may be developed from combinations of an extended training set that includes additional calibration data to span a wider range of either sample characteristics or measurement conditions, or both; a corrected training set that includes modified calibration data or excludes erroneous calibration data to correct errors discovered in a previous training set; or an improved training set that includes new calibration data, some of which may replace corresponding values in a training set, where the new values may result from improvements in a primary analytical method used to generate better estimates of known values or from an improved representative sampling of the material. An improved training set may also be developed by selecting a different set of calibration samples or measurement conditions for the new training set, where the number of observations may be greater than, the same as, or less than that used in a previous training set.

US 2006/0065717 to Hurwitz
[0506] The inventory status is calculated when the tracking media software is started. Initially in step 1402 the media tracking software interrogates successive transactions appearing in the transaction log for a given command device 16-16N and extracts data related to the change back command for each transaction. The tracking media software, by way of example, would include the same algorithm that is used by the MDCD device to determine the denomination splits, that is the number of each coin or bill unit, that is to be dispensed in response to the change back command from the devices 16 through 16N. This occurs at step 1404. Also available to the media tracking software is data representing MDCD start levels, as well as minimum and maximum denomination threshold levels, 1406. These levels can be established in a manner similar to the other embodiments set forth herein, that is through rules available in a look up table; as defined by a particular store; as defined remotely; and/or as set by real time information developed from actual payment media activity. The start levels could simply be the full capacity levels of a particular device or it may be based on the estimated usage from past analysis of transaction logs. Optionally, the tracking media software can provide as part of its inventory management capability a continual monitor analysis which will suggest lower inventories for given MDCD devices if a certain amount of media remains unused after an appreciable time period. Through the user interface 1408, the start levels can be adjusted manually. This could be done over the short term until a pattern develops, so that new start levels could be programmed in.

US 2014/0101119 to Li
[0027] In various embodiments, the meta-classifiers can also differ from domain classifiers with regard to the how the meta-classifiers are trained. Traditionally, domain classifiers are trained using a linear model, such as linear regression. In a linear model, a variety of features for the model are identified. A training set of data (such as queries) with known domain assignments is then used to fit weights for the features in the model. The weights are fit, for example, by using linear regression to determine weights that minimize the errors for the model over the training data set. This type of linear model approach appears to work in a satisfactory manner for a subject matter domain classifier.

US 2016/0071517 to Beaver
[0066] The confidence value may have various uses. For example, the confidence value may be used to determine whether or not an input received from a user corresponds to the intent unit that the input was mapped to. For instance, if the confidence value is below (or above) a predetermined threshold, it may be determined that there is a risk the input was incorrectly (or alternatively correctly) mapped to the corresponding intent unit. In another example, the confidence value may be used during a conversation. If, for example, the confidence value is less than a predetermined threshold, a predetermined response could be provided (e.g., Input: “How high is the Eiffel tower?” Answer: “I don't know a lot about world attractions, but I can do a Google® search for you”) and/or a follow-up question may be provided to obtain further information (e.g., for input of “what's the status,” a follow-up question of “are you referring to the status of a flight” may be presented). Alternatively, if the confidence value is greater than the predetermined threshold, a task associated with the intent unit may be automatically performed. As such, the confidence value may provide context to interpret input and/or formulate a response.

[0078] In some examples, the intent units 402 may be used to analyze a dataset of information, such as a chat/conversation history between a human and a virtual assistant. In some examples, a dataset may be created that is composed of conversations involving a virtual assistant where input received from a human is mapped to an intent unit to provide a response or action. As described above, various factors (e.g., risk indicators) may be used to determine a measure of confidence that the input was mapped to was the correct intent unit. By combining the measures of confidence for the conversations in a dataset, health statuses 404(1), 404(2) . . . 404(N) may be calculated for individual units. In some examples, the health statuses 404 may comprise a ratio of a number of user inputs that have a confidence value below a threshold relative to a total number of user inputs that have been mapped to the intent unit. As illustrated, the health status 404(1) for the intent unit “Missing flight credit” may have an overall health status of 4.49%. In some examples, each of the intent units 402 may be sorted (ranked) in a health status column 408 based on an associated health status 404 to identify which intent unit(s) are associated with the highest percentage of risk. Intent units that rank towards the top may have the highest need to be evaluated and/or modified. Thus, by ordering the intent units 402 based on health statuses 404, users may quickly identify which intent unit(s) to select for review and evaluation.

[0081] In some examples, the chart 500 may plot information, such as intent unit(s), along an x-axis. In various examples, information such as inputs (e.g., number of user inputs) may be plotted on a y-axis of the chart 500. Thus, the chart 500 may display intent unit(s) versus inputs contained in a dataset of conversations mapped to intent unit(s). In some examples, intent unit(s) may each have a bar 502 indicates a total number of user inputs that have mapped to that intent unit and a bar 504 indicates a number of user inputs that have mapped to the intent unit and are associated with less than a threshold level of confidence (or higher than a threshold level of risk). As such, the bar 504 may indicate a percentage of the inputs that are risky. In this way, it may be determined visually which intent unit(s) are associated with the largest number of inputs, as well as the riskiest user inputs. In some examples, the chart 500 may further have one or more tabs 506 that, when selected, change the information, or a display of information, contained in the chart 500. For example, by selecting the tab “voting queue” of the one or more tabs 506, the chart 500 may switch to displaying information in another arrangement, such as the arrangement shown in the intent unit selection interface 400.

The prior art of record (Curtis in view of Lundstedt, Hurwitz, Li, and Beaver) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... determining, based on a size of the training dataset, a first quantile probability and a second quantile probability that represent an interval for covering a prescribed proportion of values for the particular metric within a prescribed confidence level; updating a lower limit of the anomaly detection model using a first quantile that represents the first quantile probability in the approximation of the data distribution; updating an upper limit of the anomaly detection model using a second quantile that represents the second quantile probability in the approximation of the data distribution; evaluating a set of input data for the particular metric using the lower limit and the upper limit of the anomaly detection model to determine whether the particular computing resource is exhibiting anomalous behavior” and similarly recited in such manners in other independent claims 8 and 15.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193